25234900
	




                            NUMBER 13-12-00583-CV 

                               COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG  
                                                                                                                      

                     IN THE ESTATE OF MARIO GONZALEZ LIRA
                                                                                                                        
                                       
                 On appeal from the County Court at Law No. 2
                           of Cameron County, Texas.
                                                                                                                      

                             ORDER ABATING APPEAL
                                       
                 Before Justices Rodriguez, Garza, and Perkes 
                               Order Per Curiam
                                       
This matter was submitted to the Court on oral argument.  Appellant is Grady Dowell.  Appellees are Gracie Quiroz, as Administratrix of the Estate of Mario Gonzalez Lira, Mario Gonzalez Lira, Marilyn Gutierrez, Annette Gutierrez, Nancy Gutierrez, and David Gutierrez.    
Before the Court are appellant's brief, appellee's brief, and appellant's reply brief.  After due consideration of the pleadings on file in this matter, the Court has determined that additional briefing is necessary in this matter.  Accordingly, the Court hereby requests supplemental briefing from the parties which shall be limited solely to the issue of the trial court's subject-matter jurisdiction over this case.  See Tex. R. App. P. 38.7 ("A brief may be amended or supplemented whenever justice requires, on whatever terms the court may prescribe."); see also, e.g., Jansen v. Fitzpatrick, 14 S.W.3d 426, 432 (Tex. App. -- Houston [14th Dist.] 2000, no pet.) (discussing a trial court's jurisdiction to determine heirship issues under Texas law).  Appellant's supplemental brief shall be filed within twenty days from the date of this order, and appellee's supplemental brief, if any, shall be filed within twenty days thereafter.  This appeal is abated and removed from the Court's active docket until receipt of the requested briefing.
	IT IS SO ORDERED.
							PER CURIAM

Delivered and filed the 
10th day of January, 2014.